DETAILED ACTION
Claims 1-20 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Paragraph [0035] of the Specification teaches that the alignment assembly (1) may be used to improve alignment between the processing chamber and the plate. Paragraph [0008] of the Specification teaches that the alignment assembly can be rotated to change the position of the plate.  Furthermore, the Specification teaches that the alignment assembly functions to change the relative positions of the respective shafts, such that a person having ordinary skill in the art would reasonably consider any alignment assembly capable of changing the relative positions of a shaft to be at least an equivalent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12, 15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the longitudinal central drive axis" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 depends from claim 11, and therefore is rejected for at least the reasons presented above with respect to claim 11.
Claim 15 recites the limitation “the longitudinal central drive axis" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the processing chamber" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 each depend from claim 18, and therefore are rejected for at least the reasons presented above with respect to claim 18.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, and 16
Claims 1-6, 8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2008/0187413 to Kondoh (hereinafter “Kondoh”).
Regarding claim 1, Kondoh discloses an apparatus adapted to be connected to a drive shaft (unnumbered shaft shown in Fig. 2), the apparatus comprising: a plate (5), wherein the plate includes a surface (horizontally extending surface supporting wafer W; see Fig. 2) and a longitudinal central axis (horizontally extending axis through center of plate shown in Fig. 2); a riser shaft (51) secured to the plate (see Fig. 2); an alignment assembly (57) having a first end (upper end) and a second end (lower end of assembly with respect to Fig. 2), wherein the first end of the alignment assembly is configured to connect to the riser shaft (51; see Fig. 2), and wherein the second end (lower end) of the alignment assembly is configured to connect to the drive shaft (connected to shaft at motor M1); and wherein the alignment assembly selectively adjusts the orientation of one of or both of the surface and the longitudinal central axis (see paragraphs [0043]-[0044]).
Regarding claim 2, Kondoh discloses the limitations of claim 1, and further Kondoh discloses that the alignment assembly (57) includes a first portion (57a or M2; see Fig. 2) and a second portion (portions of 57 not including 57a and M2).Regarding claim 3, Kondoh discloses the limitations of claim 2, and further Kondoh discloses that one or both the first portion and the second portion includes a non-uniform cross-sectional thickness (see Fig. 2; thickness of first portion at 57a is non-uniform at least compared to M2).
Regarding claim 4, Kondoh discloses the limitations of claim 2, and further Kondoh discloses that one or both of the first portion and the second portion includes a cam surface (portions including screw structure 57a include thread surfaces, which one having ordinary skill in the art would at least understand cam against opposing threads).
Regarding claim 5, Kondoh discloses the limitations of claim 2, and further Kondoh discloses that axial rotation of one of the first portion and the second portion selectively adjusts orientation of the surface (see paragraph [0043]; rotation of elements of the adjustment device, and thus at least one of the first portion and the second portion, causes adjustment of the shaft 51, which correspondingly changes position of plate 5).
Regarding claim 6, Kondoh discloses the limitations of claim 2, and further Kondoh discloses that lateral movement of one of the first portion and the second portion selectively adjusts orientation of the longitudinal central axis (rotational movement of screw thread of 57a includes at least a lateral component of movement, which changes the position of the shaft 51 and thus the plate 5 and its axis).
Regarding claim 8, Kondoh discloses the limitations of claim 1, and further Kondoh discloses  a reaction chamber (see Fig. 2; enclosure) in which the plate (5) is disposed; wherein the alignment assembly (57) provides alignment at least one of within the reaction chamber and outside the reaction chamber (see paragraph [0044]).
Regarding claim 16, Kondoh discloses the limitations of claim 2, and further Kondoh discloses a third portion (second and third portion are, respectively, upper and lower portion of 57 not including 57a and M2; see Annotated Figure) includes a non-uniform cross-sectional thickness (at least non-uniform cross section where portion 57b is located).
    PNG
    media_image1.png
    165
    419
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kondoh as applied to claim 1 above, and further in view of United States Patent Application 2008/0179297 to Bailey et al. (hereinafter “Bailey”).
Regarding claim 7, Kondoh discloses the limitations of claim 1, and further teaches that position data may be measured using sensors (see paragraph [0076]).  However, Kondoh does not explicitly disclose that measurement includes a Vernier scale, however, use of conventional measurement devices would be within the level of ordinary skill in the art. Vernier scales are conventional, as taught by Bailey.
Bailey teaches semiconductor plate assembly (200) including leveling mechanisms (238) with a Vernier scale for precise measurement of the position of the adjusting mechanisms.
It would have been obvious to one having ordinary skill in the art would have found it obvious modify the method taught by Kondoh to use a conventional measuring devices, such as a Vernier scale taught by Bailey. (See MPEP 2143(A)). The resulting method would allow for the effective measurement of the adjustments made using the technique of Kondoh without modification of the principles of operation of Collins, using conventional and well-known measuring devices.
Thus, the combination of Kondoh and Bailey teaches the limitations of claim 7.
Claim 9
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kondoh as applied to claim 1 above, and further in view of United States Patent Application Publication 2012/0304928 to Koelmel et al. (hereinafter "Koelmel").
Regarding claim 9, Kondoh discloses the limitations of claim 1, and further Kondoh teaches that the plate may be disposed in a reaction chamber (see Fig. 2).  Kondoh does not explicitly disclose that the reactor includes a showerhead surface, however showerheads in chambers are conventional, as taught by Koelmel.
Koelmel teaches a processing apparatus (800) which includes a showerhead (816), such that a showerhead surface (see Fig. 8) can be selected. Koelmel teaches that positions of a substrate (100) held by the processing apparatus (alternate embodiment 100; see paragraph [0035).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Kondoh to include a showerhead surface in the reaction chamber, as taught as being conventional by Koelmel. (See MPEP 2143(A)). The resulting method would not modify the principles of operation of Kondoh, as the showerhead surface itself is just a reference surface within the reaction chamber, and the adjustment of the substrate would occur in the same manner as taught by Kondoh, in a predictable manner with a reasonable expectation of success.
Thus, the combination of Kondoh and Koelmel teaches the limitations of claim 9.
Examiner’s note: The examiner notes that the showerhead is not recited as necessarily being proximate to the surface of the plate being adjusted, such that, if the apparatus of claim 1 is located anywhere on earth, where there are presumably millions or billions of showerheads, it is possible that no modification with the teachings of Koelmel is actually required, however absent a specific teaching in the reference, the examiner has elected to provide more detail rather than speculate about showerhead positions.  The showerhead is not interpreted as being part of the claimed apparatus.
Claims 10-15 and 17-20
Claims 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh as applied to claims 2 and 3 above, and further in view of United States Patent 4,629,219 to Balter (hereinafter “Balter”).
Regarding claim 10, Kondoh discloses the limitations of claim 3, however Kondoh does not explicitly disclose that one of the first portion and the second portion is a circular plate.  However, alignment mechanisms for adjusting the orientations of shaft members are which comprise circular plates.
For example, Balter teaches such an adjustment device.  Balter teaches an adjustment device for connecting structural members (22, 24) while allowing for adjustment of the components relative to each other (see Col. 2, lines 42-45). Balter teaches that the adjustment device may include a first portion (44) and a third portion (72), such that the movement of the respective portions changes the orientations of an axis of one of the shafts (24) to the other shaft (22; see Figs. 6-8).  Each of the first portion and the third portion are in the form of a circular plate (see Fig. 7).  Balter teaches that use of its adjustment device permits adjustment in either direction (see Col. 3, lines 7-13).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Kondoh to use another and conventional shaft adjustment device, such as the shaft adjustment device taught by Balter. (See MPEP 2143(A)).  The resulting apparatus would predictably permit the adjustment of the respective shafts in a predictable manner.  Further, where adjustment in either direction is beneficial, the use of the adjustment device taught by Balter permits such. (See MPEP 2143(C)).
Thus, the combination of Kondoh and Balter teaches the limitations of claim 10.
Regarding claim 11, the combination of Kondoh and Balter teaches the limitations of claim 10, and further Balter teaches that rotation of the circular plate (72) about the longitudinal central drive axis (compare Figs. 6, 7, and 8; rotation shown) causes the alignment assembly to change the angular position of the alignment assembly relative to the plate 
Regarding claim 12, the combination of Kondoh and Balter teaches the limitations of claim 11, and further the combination teaches that the circular plate (72 of Balter; located where adjustement assembly 57 of Kondoh is, see Fig. 2 of Kondoh) is beneath the plate (5 of Kondoh; see Fig. 2).
Regarding claim 13, the combination of Kondoh and Balter teaches the limitations of claim 10, and further Balter teaches that rotation of the circular plate (72) about the longitudinal central axis causes the alignment assembly to change the angular position of the alignment assembly relative to a processing chamber (chamber 30; see Fig. 2 of Kondoh, would be at top of shaft 24).
Regarding claim 14, the combination of Kondoh and Balter teaches the limitations of claim 13, and further the combination teaches that the circular plate (72 of Balter, located where adjustment assembly 57 of Kondoh is in Fig. 2) is beneath the processing chamber (30 of Kondoh).
Regarding claim 15, Kondoh discloses the limitations of claim 2.  Kondoh does not explicitly disclose that each of the first portion and the second portion define an actuation recess adapted to effectuate application of torque to rotate each of the first portion and the second portion about the longitudinal central drive axis.  However, it is known in the art of adjustment devices for shaft members to include actuation recesses.
For example, Balter teaches such an adjustment device.  Balter teaches an adjustment device for connecting structural members (22, 24) while allowing for adjustment of the components relative to each other (see Col. 2, lines 42-45). Balter teaches that the adjustment device may include a first portion (44) and a third portion (72), such that the movement of the respective portions changes the orientations of an axis of one of the shafts (24) to the other shaft (22; see Figs. 6-8).  Each of the first portion and the third portion are in the form of a circular plate (see Fig. 7) comprising actuation recesses (spaces between teeth in gear portions 66, 94; see Fig. 6).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Kondoh to use another and conventional shaft adjustment device, such as the shaft 
Thus, the combination of Kondoh and Balter teaches the limitations of claim 15.
Regarding claim 17, Kondoh discloses the limitations of claim 16, however Kondoh does not explicitly disclose that the third portion that includes a non-uniform cross section is a circular plate.  However, it is known in the art of adjustment devices for shaft members to provide adjustment portions which are circular plates.
For example, Balter teaches such an adjustment device.  Balter teaches an adjustment device for connecting structural members (22, 24) while allowing for adjustment of the components relative to each other (see Col. 2, lines 42-45). Balter teaches that the adjustment device may include a first portion (44) and a third portion (72), and a second portion (62 and 90; see Fig. 6), such that the movement of the respective first and third portion portions changes the orientations of an axis of one of the shafts (24) to the other shaft (22; see Figs. 6-8).  Each of the first portion and the third portion are in the form of a circular plate (see Fig. 7), and each is shown having a non-uniform cross sectional thickness (compare Fig. 6 and Fig. 7).  Balter teaches that use of its adjustment device permits adjustment in either direction (see Col. 3, lines 7-13).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Kondoh to use another and conventional shaft adjustment device, such as the shaft adjustment device including a third portion which is a circular plate, as taught by Balter. (See MPEP 2143(A)).  The resulting apparatus would predictably permit the adjustment of the respective shafts in a predictable manner.  Further, where adjustment in either direction is beneficial, the use of the adjustment device taught by Balter permits such. (See MPEP 2143(C)).
Thus, the combination of Kondoh and Balter teaches the limitations of claim 17.
Regarding claim 18, the combination of Kondoh and Balter teaches the limitations of claim 17, and further Balter teaches that rotation of the circular plate of one of the first portion (44) and the second portion and rotation of the circular plate of the third portion (72) about the longitudinal central axis causes the alignment assembly (see Figs. 6-8) to change the angular position of the alignment assembly relative to the plate (5 of Kondoh, would be at top of shaft 24) or to the processing chamber.
Regarding claim 19, the combination of Kondoh and Balter teaches the limitations of claim 18, and further the combination teaches that the circular plate of the third portion (72 of Balter; located where adjustment assembly 57 of Kondoh is, see Fig. 2 of Kondoh) is beneath the plate (5 of Kondoh; see Fig. 2).
Regarding claim 20, the combination of Kondoh and Balter teaches the limitations of claim 18, and further the combination teaches that the circular plate of the third portion (72 of Balter, located where adjustment assembly 57 of Kondoh is in Fig. 2) is beneath the processing chamber (30 of Kondoh).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent 3,300,977 to Hoffman et al. teaches an adjustment device comprising three circular plates (12, 16, 18) having non-uniform cross sections for adjusting the relative position of two connected shafts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        12/29/2021